DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
The Applicant’s amendment filed on April 20, 2022 was received.  Claims 1-2, 4-5 and 8-21 were amended.  Claims 26-27 were added.  Claims 22-25 remain withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued August 12, 2021.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a configuration providing for selection of the pressure and/or the temperature in the deposition chamber in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the recitation of configuration providing for selection of the pressure and/or the temperature in the deposition chamber, the recitation is interpreted a pump (155/156) connected to the deposition chamber (151) and/or a thermal block (158) which supports the substrate in the deposition chamber (151), as disclosed in figure 16 and amendments to the specification filed April 5, 2021 and January 20, 2021.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites “the flow comprises a vapor”, which is found in claim 1 as the possible flows are the first precursor vapor or the second precursor vapor.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 8-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Maeng (as previously provided) in view of Kane (US 3,944,684).
In regards to claim 1, Maeng teaches a PE-ALD system comprising:
a deposition chamber having an interior isolated from the ambient atmosphere;
a substrate (see 8-inch wafer) within the interior of the deposition chamber, the substrate receives a deposition on a surface of the substrate, where substrate maybe maintained at a temperature of less than 200oC while maintaining a growth rate (fig. 3; pg. 2277);
an inlet (see pipes connected to bubblers) into the deposition chamber;
a structure (see label of Ar gas) delivers flow from a supply of an inert gas; and 
a supply of organometallic compound (see label of PDMAT bubbler)
a structure (see pipe between PDMAT bubbler and deposition chamber) delivers a flow from the supply of the organometallic compound with the inert gas as a carrier gas to the inlet of the deposition chamber (fig. 1).
Maeng teaches PDMAT bubbler supplies the first vaporized material and a H2O bubbler (structure which delivers flow of second precursor vapor) provides a second vaporized material and a NH3, O2, H2 gas supplies a third flow of material to the chamber (fig. 1).
Maeng does not explicitly teach an organotin composition comprising a compound that is described by the formula found in the instant claim 1, and to provide for formation of an organotin layer on the substrate surface within the deposition chamber, the organotin compound comprising a hydrolysable or oxidizable ligand and a metal-carbon bond suitable for the formation of an organotin oxide hydroxide layer.
However, in same field of endeavor of deposition of vapor deposition, Kane teaches an organotin compound (12) is contained in closed container (10, supply of organotin compound) (fig. 1; col. 2, lines 45-60, col. 4, lines 28-35).  
Kane teaches an inlet tube (14) supplies a carrier gas to the closed container, where the carrier gas and the organotin vapor is supplied to a tube-18 (structure to deliver flow) which is connected to a tube-22, so that the carrier gas and the organotin vapor is feed into a reaction chamber (26) (fig. 1;  col. 4, lines 28-40).  Kane teaches the carrier gas is an inert gas such as neon, argon, krypton, nitrogen and the like (col. 3, lines 20-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the organotin compound in the closed container of Kane onto the supply of organometallic compound of Maeng because Kane teaches it will provide for a thin deposition of a film comprising tin oxide at lower temperatures (col. 2, lines 3-20, col. 6, lines 24-30).
With regards to organotin composition comprising a compound that is described by the formula found in the instant claim 1, the recitation of a particular type of processing materials do not limit an apparatus claim (MPEP2115).
With regards to provide for formation of an organotin layer on the substrate surface within the deposition chamber, this recitation does not further limit the claimed apparatus and appears to be a result of the intended use of apparatus.  In apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP2111.02/2114).
Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).
As Maeng and Kane teach the structural limitations of the claim, one would be capable of using the system to maintain the substrate temperature and use the system to provide the claimed compounds for the formation of an organotin layer on the substrate surface within the deposition chamber, thus fulfilling the limitations of the claim.
In regards to claim 2, Maeng and Kane as discussed above, where Maeng teaches the substrate is a silicon substrate (pg. 2277).  Also, the recitation of a particular type of substrate does not limit an apparatus claim (MPEP2115).
In regards to claim 4, Maeng and Kane as discussed above, where Maeng teaches the structure (see label of Ar gas) which provides the inert gas of argon, where argon is used as the carrier gas (pg. 2277).
In regards to claims 5 and 14, Maeng and Kane as discussed above, where Maeng teaches the structure which supplies the liquid precursor is a bubbler which bubbles the inert carrier gas through the liquid PDMAT to supply the vapor to the chamber (fig. 1) and Kane teaches the organotin compound is contained in closed container which is heated by a boiling water bath (flash evaporator) (fig. 1; col. 4, lines 28-35).
In regards to claims 8-10, 15-20 and 26-27, Maeng and Kane as discussed above, where Maeng teaches PDMAT bubbler supplies the first vaporized material and a H2O bubbler provides a second vaporized material and a NH3, O2, H2 gas supplies a third flow of material to the chamber (fig. 1) and Kane teaches the organotin compound is supplied to the reaction chamber (fig. 1; col. 4, lines 30-40).
Maeng and Kane do not explicitly teach the flow from the supply of the organotin compound comprises a first precursor vapor comprising a composition represented by the formula as recited and third precursor vapor comprising a composition represented by the formula as recited in the claims and the function of supplying the precursor vapors with the timing as recited in the claim.
However, the particular type of substrate or processing materials used is a process limitation rather than an apparatus limitation, and the recitation of a particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).
Further with regards to operation of supplying the vapor, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  
As Maeng and Kane teach the structural limitations of the claim, one would be capable of using the organotin compound with a formula as recited in the claim, as the material solution and a third precursor vapor as SnL4 as recited in the claim, and with the flow process as recited in the claim. 
In regards to claims 11-12 and 21, Maeng and Kane as discussed above, where Maeng teaches a pressure of the chamber of 0.1 to 10-mtorr and reactor growth temperature of 150-250oC (pg. 2277-2278).
In regards to claim 13, Maeng and Kane as discussed above, where Maeng teaches a selection of the temperature within the deposition chamber (pg. 2278). 

Claims 1-2, 8-13, 15-18, 21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pore (US 2017/0100742).
In regards to claims 1 and 4, Pore teaches an apparatus (100, system) comprising:
a deposition chamber having a reaction space (115, interior) isolated from the ambient atmosphere (fig. 2a; para. 46);
a substrate (120) within the interior of the deposition chamber which receives a deposition on a surface of the substrate, where the deposition chamber with the substrate is maintained at a temperature of less than 200oC (fig. 2a; para. 43, 46, 58);
an inlet into the deposition chamber is provide at inlet manifold (135) (fig. 2a; para. 47);
an inert gas source (150, structure) delivers flow from a supply of an inert gas such as argon or nitrogen which is well known (fig. 2a; para. 49); and
a first reactant vessel (105, supply) which supplies an organic reactant (110) (fig. 2a, para. 46)
a gas line (130, structure) delivers flow from the first reactant vessel with the inert gas as a carrier gas to the inlet of the deposition chamber (fig. 2a; para. 47).
Pore teaches first reactant vessel vaporizes the first organic reactant and a second reactant vessel (140) (structure for second precursor vapor) vaporizes a second reactant (145), where the first and second reactant vessels are connected to the inlet manifold of the deposition chamber (fig. 2a; para. 46, 48).
Pore does not explicitly teach the organotin compound. 
However, first reactant vessel is a component which is capable of holding and supplying an organotin compound as currently claimed, as the claim does not explicitly require a specific type of vessel material or shape or construction.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize first reactant vessel as a construction which may supply an organotin composition because the first reactant vessel provide vaporizing organic reactant.  Further, the recitation of a particular type of processing materials do not limit an apparatus claim (MPEP2115).
With regards to provide for formation of an organotin layer on the substrate surface within the deposition chamber, this recitation does not further limit the claimed apparatus and appears to be a result of the intended use of apparatus.  In apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP2111.02/2114).
Therefore, as Pore teaches the structural limitations of the claim, one would be capable of using the apparatus to maintain the substrate temperature and use the system to provide the claimed compounds for the formation of an organotin layer on the substrate surface within the deposition chamber, thus fulfilling the limitations of the claim.
In regards to claim 2, Pore as discussed above, where Pore teaches the substrate is silicon wafer (para. 17).  Also, the recitation of a particular type of substrate does not limit an apparatus claim (MPEP2115).
In regards to claims 8-10, 15-18 and 26-27, Pore and Kane as discussed above, where Pore teaches first reactant vessel vaporizes the first organic reactant and a second reactant vessel (140) vaporizes a second reactant (145), where the first and second reactant vessels are connected to the inlet manifold of the deposition chamber (fig. 2a; para. 46, 48).
Pore does not explicitly teach the flow from the supply of an organotin compound comprises a first precursor vapor comprising a composition represented by the formula as recited and third precursor vapor comprising a composition represented by the formula as recited in the claims and the function of supplying the precursor vapors with the timing as recited in the claim.
However, the particular type of substrate or processing materials used is a process limitation rather than an apparatus limitation, and the recitation of a particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).
Further with regards to operation of supplying the vapor, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  As Pore teaches the structural limitations of the claim, one would be capable of using the organotin compound with a formula as recited in the claims, as the first reactant and the second reactant of SnL4 as recited in the claim, and with the flow process as recited in the claim(s). 
In regards to claims 11-12 and 21, Pore as discussed above, where Pore teaches a pressure of the chamber of 100-mtorr to 100-torr and a temperature of 100-250oC (para. 43).
In regards to claim 13, Pore as discussed above, where Pore teaches a control system (125) which controls a vacuum pump (165) to maintain the pressure in the deposition chamber (fig. 2a; para. 50).

Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Maeng and Kane do not reference recites mono-organo tin with three hydrolysable ligands.
There is no evidence on record that the precursors of Kane would be suitable for ALD deposition using the apparatus of Maeng. With all due respect, substantial evidence does not support the motivation asserted in the Final Office Action that the use of the Kane precursors would result in tin oxide formation at a lower temperature since ALD involves sequential reaction steps and not a single reaction process of Kane.
The systems disclosed by Maeng and Kane are generally optimized for operating at a higher temperature range suitable for forming oxide products. The systems of the cited references are also not suitable for providing sufficient stability of the process conditions to enable deposition of tin compositions with radiation sensitive tin-carbon bonds or for forming oxo-hydroxo networks.
Kane is not teaching or suggesting that the disclosed apparatus would be suitable to maintain a temperature of less than 200°C.
Applicant respectfully asserts that there is no teaching in either reference that would suggest processing components suitable for forming an organotin oxide hydroxide layer with intact tin-carbon bonds, and substantial evidence does not indicate the target products could be successfully formed with the apparatus of Maeng or Maeng in view of Kane.
The systems of Maeng and Kane fail to provide adequate control of the process conditions. As a result, there is no reasonable expectation of success in achieving conditions in the deposition chambers of Maeng or Kane to produce a radiation sensitive organotin oxide hydroxide coating. Furthermore, neither Maeng nor Kane provide any motivation to modify their systems to have the temperature control features of the presently claimed system.
Maeng and Kane are not suitable for deposition of tin compositions with radiation sensitive tin-carbon bonds or for forming oxo-hydroxo networks.
Pore not only does not teach, but does not suggest, motivate in any way or provide any hint that the use of an organotin compound would serve any purpose in the context of their polyimide layer, the temperatures used by the prior arts and there is no hint in Kane that the organotin compound would be desirably deposited onto a substrate of Pore.
The substitution of the compositions of Kane into Pore would render Pore nonfunctional for its intended purpose of making a polymer coating.

In response to Applicant’s arguments, please consider the following comments:
The Applicant’s argument is noted, however they directed to the particular type of processing material used by the system.  The recitation of a particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).
Applicant’s argument is not persuasive as neither of the cited prior art discourage the combination.  It has held when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  Also, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.  Applicant’s amendments and arguments focus the chemical composition which do not further structurally limit to provide distinction over the cited prior art combination.
Applicant’s argument is noted, however Fig. 3 of Maeng clearly shows a temperature of the substrate along the bottom axis which is less than 200oC which achieves a growth rate.  Also, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus "if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114).
In response to applicant's argument that apparatus would be suitable to maintain a temperature of less than 200°C, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicant's arguments is not persuasive as it does not clearly point out the patentable novelty which is found in the claim and not in the prior art.  Maeng teaches the structural elements which supplies the organo-tin composition.  Maeng teaches the use of a bubbler which represents a structure which that is capable of supplying organo-tin composition.  
In response to applicant's argument that the prior art do not provide adequate control of the process conditions, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As Maeng clearly shows a temperature of the substrate along the bottom axis which is less than 200oC and other temperatures, the system has an element which provides for the adjustment of the temperature.  Also, the claim is silent to a structural element which provides temperature control and the claim is silent to structural element(s) for control of the process conditions.  
Applicant’s argument is noted but does not feature a structural element found in the claim and not in the cited prior.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations (MPEP2114).
In response to applicant's argument that the use of an organotin compound would not serve any purpose in the context of their polyimide layer, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Pore teach vaporization of organic compounds to form the coating containing organic compounds.  It is the examiner’s opinion the combination would not result in unsuitable for its intended purpose as neither criticize, discredit, or otherwise discourage the solution.  One of ordinary skill in the art will recognize the structural elements taught by the prior art would like be limited to the explicitly taught substrate(s). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Binu Thomas/Primary Examiner, Art Unit 1717